Decision and Order:
Petitioner, a recent widow and retiree of the American Samoa Government, is the paternal grandmother of the two minor children before the court. She seeks to terminate the minors' legal relationship to their natural parents who are resident in the State of Hawaii. We know nothing else of the natural parent's circumstances save for two letters on file with the Clerk of Court-one is a "to whom it may concern" letter, while the other is addressed to petitioner's counsel-to the effect that they, the parents, had no objections to the petition. The sole ground for the petition is that the children have been under the care of the petitioner since birth.
On the evidence before us, the petition must be denied. First, the facts do not lend themselves to an involuntary termination proceeding under A.S.C.A. §45.0401(a)(1). Rather the evidence points to a voluntary relinquishment type proceeding under A.S.C.A. §45.0402. Second, we cannot say on the basis of the evidence that the child's best interests will be served by severing his legal rights to his natural parents. As above-noted, we know nothing of the natural parent's circumstances. In the absence of evidence to the contrary, the law favors preservation of the children's natural circumstances. See A.S.C.A. §45.0102.
The petition is, therefore, denied.
*118It is so ordered.